The judgment of the court was pronounced by
Slidem, J.
The Bank of Louisiana formerly held a note of one Mussenden, endorsed by Walker, Laurie and Henderson. Mussenden died, and his widow, one of the present defendants, renounced the community of acquéts and gains. After this renunciation, she made the note now sued upon, to the order of and endorsed by Henderson. The bank discounted it, the proceeds were passed to her credit, drawn by her check, and applied to the payment of the protested note of her husband.
The defendant, Mrs. Wilcox, was perfectly competent to contract, and did contract, with the bank; and the fraud, which she alleges was practised upon her by Henderson, has not been proved.
The question is raised, whether interest was rightfully adjudged at the rate of nine per cent per annum after maturity. The note itself stipulates no rate of interest after maturity. But it has been proved that it was discounted by the bank ; and, as it was payable at twelve months after date, the bank had a right to take, upon the discount, nine per cent, according to its charter. After the maturity of this discounted note, the bank is entitled to a like rate of interest from the party discounting, as has boen many years since settled in the ease of The Bank of Louisiana v. Sterling. 2 La. 61. The rule was reaffirmed in the case of the Commissioners of the Clinton and Port Hudson Railroad Company v. Kernan. 10 Rob. 174.
*345The judgment wa3 improperly rendered against the husband, the debt having been contracted by Mrs. Mussenden, before her marriage with Wilcox.
It is therefore decreed that the judgment of the court below be reversed; and it is further decreed, that the plaintiffs recover of the defendant, Caroline E. Mussenden, now Mrs. Wilcox, the sum of $800, with interest at the rate of nine per cent per annum from the 18th day of March, 1843, till paid, and costs of this suit in the court below; the costs of this appeal to be paid by the plaintiffs.